Title: From Thomas Jefferson to P. & V. French & Nephew, 13 July 1785
From: Jefferson, Thomas
To: P. & V. French & Nephew



Gentlemen
Paris July 13. 1785.

I had the honour of your letter of June 21. inclosing one from Mr. Alexander of June 17. and a copy of his application to Monsr. de Calonnes. I am very sensible that no trade can be on a more desperate footing than that of tobacco in this country; and that our merchants must abandon the French markets if they are not  permitted to sell the productions they bring on such terms as will enable them to purchase reasonable returns in the manufactures of France. I know but one remedy to the evil; that of allowing a free vent: and I should be very happy in being instrumental to the obtaining this. But while the purchase of tobacco is monopolized by a company, and they pay for that monopoly a heavy price to the government, they doubtless are at liberty to fix such places and terms of purchase as may enable them to make good their engagements with government. I see no more reason for obliging them to give a greater price for tobacco than they think they can afford than to do the same between two individuals treating for a horse, a house, or any thing else. Could this be effected by applications to the minister, it would only be a palliative which would retard the ultimate cure which every friend to this country as well as to America should wish for and aim at.
I have the honour to be Gentlemen Your most obedient humble servt.,

Th: Jefferson

